Reasons for allowance
          Claims 24-37, 39-41, and 43-60 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Hubbard et al. (U.S. Pub No. 2004/0103139 A1).  Hubbard directed toward provides a sensor based network hosted on a distributed computing platform and associated method. The distributed computing platform takes advantage of unused capabilities of internet, intranet, wireless or otherwise network connected personal computers, internet appliances, notebook computers, servers, storage devices or any other connected computing device. One such capability as recognized by the present invention is the ability to provide the infrastructure support for sensors, such as power, communication services, recording, data logging services and other supporting services that would allow the sensor to gather data and provide and/or communicate that data in a useful and timely manner. In one example configuration, a sensor interfaces to a personal computer through network connections (wired and/or wireless), serial ports, USB ports or other communication ports and contains a single sensor, a single set of sensors, multiple sets of sensor devices or any other sensor configuration, as desired. These sensors can take on a wide variety of forms and purposes, including but not limited to sensors for weather related measurements, atmospheric conditions, air/water/environmental conditions, seismic activity, location information (such as GPS 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487